                   Case: 3:19-cr-00090-wmc Document #: 2 Filed: 06/27/19 Page 1 of 1
JS 45 (1/96) Electronic Version
                                                   Criminal Case Cover Sheet - U.S. District Court
                                                                                               : 0 II (',

  Place of Offense:                      Related Case Informati,~                  CR          ' () 'QJ- WMC
              City: _L_a_C_ro_s_s_e___ _      Superseding _ _ _ _ Docket Nun:1.b,e r _0~7-~-<c_r_-5_2_----,--_ __
   County/Parrish : La Crosse             Same Defendant X               NeW'·Befendant• :· c'.~
                                                        Magistrate Judge Case Number _15-mj-84
                                                                                     '--- ' - - - - - - -- -
                                                         Search Warrant Case Number'
                                                                                           - -- - - - - -- -
                                                             R 20 / R40 from District of
Defendant information:
                  Matter to be Sealed
                                      ---
                                          Yes                            v    No
  Def. Name: Frederick G. Kriemelmeyer
  Alias Name:
     City/State: LaCrosse, WI
 Year of Birth: 1949                           Last 4 digits of SSN
                      ---------                                       - - - -- - -- - -
               Sex: Male                       Race: White


U.S. Attorney Information:
              ELIZABETH ALTMAN                                 Bar#:
                                                                      - - - -- - - - - - - - -- - -
 Interpreter:   ✓ No        Yes                  List language and/ or dialect:
                                                                                 - -- -- - - - - - - - -

Location Status:
Arrest Date:
          Already in Federal Custody as of:                        ill

               Already in State Custody
              On Pretrial Release


U.S.C. Citations:
Total # of Counts:            4                   Petty                  Misdemeanor                 ✓       Felony
                                                                         Class A
                                                                         Class B
                                                                         Class C

                Index Key/Code                      Description of Offense Charged                          Counts(s)
Set 1     26 U.S.C. § 7201                Attempt to evade or defeat tax payment                              1-4
Set 2
Set3
Set4
Sets
Set 6



Date:                                       Signature     / s/           ELIZABETH ALTMAN
